Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 66-85 are pending in the current application.
2.	This application is a CON of 16/425,761 05/29/2019 PAT 10730875, which is a CON of 15/545,276 07/20/2017 ABN, which is a 371 of PCT/CN2016/072341 01/27/2016, which claims benefit of 62/109,028 01/28/2015.
Response to Restriction Election
3.	Applicant’s election of the species, compound 12, in the reply filed on June 20, 2021 is acknowledged. The election was made without traverse. According to applicants’ representative claims 66, 67, 69, 73, 76-85 read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 68, 70-72, 74-75, which do not read on the elected species are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 66, 67, 69, 73, 76-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,730,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound in patent claim 1 and 12 is the compound 14 in claim 84 and a species of the genus of claim 66.  The instant claims are also drawn to virtually any variant of the claimed compound both generically and specifically, i.e. compound 28 is a position isomer of compound 14 differing only in position of .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 66, 67, 69, 73, 76-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for prodrugs.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims are drawn to a "prodrug” of Formula (I).  
Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically in man at a therapeutic concentration and at a useful rate, is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance 
Even for the most basic type of prodrugs, such as esters, extensive experimentation must be undertaken.  Each step is fraught with experimental difficulties, see Beaumont “Design of Ester Prodrugs to Enhance Oral Absorption of Poorly Permeable Compounds: Challenges to the Discovery Scientist” Current Drug Metabolism, 2003, 4, 461-485, “Overall, the barriers confronting the oral delivery of prodrugs are considerable. In addition, to improving membrane permeability of a polar active principle, a prodrug should avoid transporter mediated efflux and be designed to yield the active principle into the systemic circulation. Incomplete membrane permeation, efflux, non-esterase metabolism or biliary elimination will lead to a reduction in the potential oral bioavailability of the active principle. Thus, in order to be successful, a prodrug approach must consider the balance of all these issues.” (pg. 463 first column). He goes on to review several case studies of both successes and failures, leading to the conclusion “Clearly, prodrug strategies have been successful for a number of important therapeutic agents. However, further investigation suggests that the hurdles to oral delivery of an ester prodrug are not trivial. These include maintaining sufficient aqueous solubility, lipophilicity and chemical stability at the same time as enabling rapid and quantitative release of active principle post absorption. In addition, significant nonesterase metabolism and transporter mediated clearance of the prodrug is not desirable. For these reasons, it appears that achieving high oral bioavailability values with a prodrug approach is extremely difficult and a realistic target for oral bioavailability would be 50%. 
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula I of claim 1 as well as the presently unknown list of potential prodrug derivatives.  Since the structures of these "prodrugs" are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a prodrug does not constitute instructions to the chemist how to make such a compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 66, 67, 69, 73, 76-85 are rejected under 35 U.S.C. 103 as being unpatentable over Menet WO 2012146659 A1  in view of Almansa Rosales WO 2011051452 A1, Eastwood  WO 2011157397 A1 and Qiao “Structure–activity relationship study of EphB3 receptor tyrosine kinase Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Menet teaches compounds of a genus similar to that of the instant claims at page 4: 

    PNG
    media_image1.png
    391
    407
    media_image1.png
    Greyscale

The variable Cy1 is equivalent to the instant RA and is defined as C6-10 aryl, disclosed phenyl in all of the examples.  The L variable is equivalent to the instant L2 and the Y can be and alkyl chain and R3 is defined in a similar manner to that of claim 4, notably encompassing the 4-7 membered heterocycloalkyl.  R2 is equivalent to the instant R5 and is defined as:

    PNG
    media_image2.png
    93
    598
    media_image2.png
    Greyscale

49 species are disclosed on pages 63ff. The species support the definitions.  The compound, N-[4-[4-[(1,1-dioxido-4-thiomorpholinyl)methyl]phenyl]pyrazolo[1,5-a]pyridin-2-yl]-  Cyclopropanecarboxamide, is close to the compound of 1 of claim 84, which is compound 10:

    PNG
    media_image3.png
    372
    1291
    media_image3.png
    Greyscale

In addition several subgenera are disclosed on page 21 including those of Formula IIId and IIIj

    PNG
    media_image4.png
    162
    210
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    168
    156
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    212
    650
    media_image6.png
    Greyscale

st and 5th selections respectively.


    PNG
    media_image7.png
    220
    250
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    212
    258
    media_image8.png
    Greyscale

With respect to fluorination, the instant R5 substituent as F, the prior art compounds point to at least F in the 3/5 position of the phenyl ring in the following compounds:

    PNG
    media_image9.png
    170
    205
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    158
    206
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    153
    202
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    201
    205
    media_image12.png
    Greyscale

This accounts for the F atom in compounds like compounds 24 adn 28 in claim 44:

    PNG
    media_image13.png
    202
    234
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    224
    240
    media_image14.png
    Greyscale

Ascertainment of the difference between the prior art and the claims

	The utility of the prior art and the compounds is the same as JAK inhibitor. The prior art compounds differ only in the position of the nitrogen in the fused pyridine ring, i.e. the prior art compounds are pyrazolo[1,5-a]pyridines while the compounds of claim 4 and the elected species are imidazo[1,2-a]pyridines.  This relationship is illustrated in Figure 1.

    PNG
    media_image15.png
    275
    439
    media_image15.png
    Greyscale


Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use position isomers to produce the instant invention.  Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  The experienced Ph.D. synthetic organic chemist, who would make applicants' compounds, would be motivated to prepare these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection for his or her compounds.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by chemists as similar materials", Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
In addition to these considerations, in the field of kinase inhibitor development the two ring systems have been used interchangeably. This is because both rings systems are approximately equivalent to adenosine of the natural substrate of JAK, ATP.  Almansa Rosales WO 2011051452 A1 used pyrazolo[1,5-a]pyridines and imidazo[1,2-a]pyridines interchangeably, in for instance the generic structures on page 2,


    PNG
    media_image16.png
    382
    1104
    media_image16.png
    Greyscale
 The A-B groups may be C or N. Eastwood  WO 2011157397 A1 discloses the imidazo[1,2-a]pyridines as Formula (I-a) on page 41:

    PNG
    media_image17.png
    714
    741
    media_image17.png
    Greyscale

And then the pyrazolo[1,5-a]pyridines as formula (I-b):

    PNG
    media_image18.png
    726
    725
    media_image18.png
    Greyscale

Various examples of the two types of compounds are given including those in the pyrazolo[1,5-a]pyridine series:

    PNG
    media_image19.png
    288
    379
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    299
    427
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    256
    329
    media_image21.png
    Greyscale

Example 88                              Example 89                    Example 90
As well as those in the imidazo[1,2-a]pyridine series: 

    PNG
    media_image22.png
    265
    403
    media_image22.png
    Greyscale

Example 74 
Based upon the foregoing one would expect the same or very similar properties from the imidazo[1,2-a]pyridine and it is clear that the compounds have the same property of JAK inhibition. Finally Qiao offers evidence that the replacement offers not only similar activity but confers improvements in metabolic stability.  Working on similar kinase inhibitors it was found that pyrazolo[1,5-a]pyridine and imidazo[1,2-a]pyridine offered similar activity at the kinase targets, however imidazo[1,2-a]pyridine gave an improvement in metabolic stability.   “However, replacement of the pyrazolo[1,5-a]pyridine with an imidazo[1,2-a]pyridine (69) retained activity with an IC50 = 0.46 M.” [bottom of page 6124 to top page 6125] ..... “32 [imidazo[1,2-a]pyridine] demonstrating the best stability with a t1/2 of 348 min and a CLint of 4 L/min/mg protein.” [Page 6125 2nd column 2nd ¶  last sentence] “[R]eplacement of the pyrazolo[1,5-a]pyridine with an imidazo[1,2-a]pyridine was well tolerated and the resulting structure–activity relationship of both heterocyclic series was similar.... However, the imidazo[1,2-a]pyridines offered enhanced in vitro 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625